10Q [q3200710q.htm]
Exhibit 10.27
                    IOMEGA CORPORATION


Nonstatutory Stock Option Agreement
Granted Under 2007 Stock Incentive Plan




1.
Grant of Option.



This agreement evidences the grant by Iomega Corporation, a Delaware corporation
(the "Company"), on ____________ (the "Grant Date"), to_____________, (the
"Participant"), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company's 2007 Stock Incentive Plan (the "Plan"), a
total of __________ shares of common stock, $0.03 1/3 par value per share (the
"Common Stock"), of the Company (the "Shares") at $__________ per Share.  Unless
earlier terminated, this option shall expire on _________ at 4:00 p.m. Eastern
Time (the "Final Exercise Date").


It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
"Code").  Except as otherwise indicated by the context, the term "Participant",
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.


2.           Vesting Schedule.


(a)           Scheduled Vesting. This option grant will become exercisable at
the rate of _________  percent (_____%) per year commencing on the first
anniversary  of the date of grant and continuing on each subsequent anniversary
date until fully vested.


This option shall expire upon, and will not be exercisable after, the Final
Exercise Date. The right of exercise shall be cumulative so that to the extent
the option is not exercised in any period to the maximum extent permissible, it
shall continue to be exercisable, in whole or in part, with respect to all
shares for which it is vested until the earlier of the Final Exercise Date or
the termination of this option under Sections 3 or 4 hereof or the Plan.


(b)           Automatic Acceleration Upon a Change in Control Event.


(i)           In the event that the surviving entity resulting from a Change of
Control Event does not assume this option, the entire option shall become vested
immediately prior to the occurrence of a Change of Control Event.


(ii)           To the extent this option remains outstanding after a Change in
Control, then, if (x) the Participant's service is terminated by the Company or
its successor without Cause (as defined in Section 4(e) or (y) the Participant
resigns from service with the Company or its successor for Good Reason (as
defined below), in either case prior to the second anniversary of the date of
consummation of the Change in Control Event, then the vesting schedule of this
option shall be accelerated so that all options which remain unvested shall
automatically become vested in full effective immediately prior to the
occurrence of such termination or resignation.


(ii)           For purposes of this Section, "Good Reason" shall mean a
significant diminution in the Participant's status, title, offices, authority,
responsibilities, or reporting requirements from and after such Change in
Control Event, or any reduction in the annual cash compensation payable to the
Participant and after the Change of Control Event, or the relocation to the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such Change
in Control Event; provided however that in the case of members of the Board of
Directors, Good Reason will not include any change in Board committee
assignments or Board committee chairmanships.


1

--------------------------------------------------------------------------------


 
3.           Non-Solicitation; Non-Disclosure.


(a)           Non-Solicitation of Employees. Participant agrees that during
Participant’s service with the Company, and for one year following Participant’s
termination of such service, Participant shall not, directly or indirectly, in
any capacity (including but not limited to, as an individual, a sole proprietor,
partner, stockholder, investor, officer or director of a corporation, an
employee, agent, associate, or consultant of any person, firm or corporation, or
other entity) hire any person from, attempt to hire any person from, or solicit,
induce, persuade, or otherwise cause any person to terminate his or her service
with the Company; provided, however, that Participant’s mere association (as a
director, officer, employee, or otherwise) with an entity that hires or solicits
a person employed by Company shall not violate this provision if Participant
played no part in the introduction, hiring, solicitation, or determination of
whether to hire such candidate.  Any breach of Participant’s obligations under
this paragraph shall, in addition to all other remedies available to the
Company, result in the immediate termination of this option.


(b)           Non-Solicitation of Customers.  Participant agrees that during
Participant’s service with the Company and for one year following Participant’s
termination of such service, Participant shall not, directly or indirectly, in
any capacity, solicit the business of any customer of the Company except on
behalf of the Company, or attempt to induce any customer of the Company to cease
or reduce its business with the Company; provided that following the termination
of Participant’s service with the Company, he or she may solicit a customer of
the Company to purchase goods or services that do not compete directly or
indirectly with those then offered by the Company, and provided further that
Participant’s mere association (as a director, officer, employee, or otherwise)
with an entity that solicits a customer of Company shall not violate this
provision if Participant played no part in the introduction, solicitation, or
determination of whether to solicit such customer. Any breach of Participant’s
obligations under this paragraph shall, in addition to all other remedies
available to the Company, result in the immediate termination of this option.


(c)           Non-Disclosure. Participant agrees that, except in the ordinary
and proper course of performing his or her duties for the Company, Participant
shall not disclose to others any proprietary, confidential or secret
information, including but not limited to inventions, intellectual property,
information relating to the Company’s products, research, technology,
development, services, clients, customers, suppliers, employees, business,
operation, activities, procedures, plans, or proposals.


(d)           Remedies. Participant agrees and acknowledges that if Participant
violates the non-solicitation or non-disclosure provisions of this Section 3,
(i) Participant’s right to exercise this option and any other options granted by
the Company shall terminate immediately,  (ii) the Company may pursue any and
all remedies available at law or in equity, including but not limited to
specific performance, injunctive relief and damages, and (iii) in addition to
any remedies described in (ii), the Participant shall pay to the Company an
amount equal to  Participant’s gain resulting from any exercise of  the option
computed as the difference between the option price and the market price on the
date of exercise multiplied by the number of shares exercised.


2

--------------------------------------------------------------------------------


 
4.
Exercise of Option.



(a)           Form of Exercise.  Each election to exercise this option shall be
by written notice of exercise signed by the Participant or by any other form of
notice authorized by the Company, and received by the Company at its principal
office, accompanied by payment in full in the manner provided in the Plan.  The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share or for
fewer than ten whole shares.


(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 4, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the date of grant of this option, an employee, officer or
director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the Code (an
"Eligible Participant").


(c)           Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
Section 3 or in paragraphs (d) and (e) of this Section 4, the right to exercise
this option shall terminate three months after such cessation (but in no event
after the Final Exercise Date), providedthat this option shall be exercisable
only to the extent that the Participant was entitled to exercise this option on
the date of such cessation.


(d)           Exercise Upon Death or Disability. For Participants other than
non-employee Directors, if  the Participant dies or becomes disabled (within the
meaning of Section 22 (e)(3) of the Code) prior to the Final Exercise Date while
he or she is an Eligible Participant and the Company has not terminated such
relationship for “cause” as specified in paragraph (e) below, this option shall
be exercisable within the period of one year following the date of death or
disability of the Participant by the Participant (or in the case of death, by an
authorized representative), provided that this option shall be exercisable only
to the extent that this option was exercisable by the Participant on the date of
his or her death or disability plus any Pro Rata Shares (as defined below), and
further provided that this option shall not be exercisable after the Final
Exercise Date.  “Pro Rata Shares” means the number of shares that would have
first become exercisable on the next anniversary of the Grant Date times a
fraction, the numerator of which is the number of days elapsed from the most
recent anniversary of the Grant Date until the date of death or disability and
the denominator of which is 365. The provisions relating to the exercise of
options on death, disability or retirement of a Director shall be as set forth
in an exhibit attached to each Director’s Agreement at the time of the option
grant.


 (e)           Discharge for Cause.  If the Participant, prior to the Final
Exercise Date, is discharged by the Company for "cause" (as defined herein), the
right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall mean any (i) willful failure by the
Participant, which failure is not cured within 30 days of written notice to the
Participant from the Company, to perform his or her material responsibilities to
the Company or (ii) willful misconduct by the Participant which affects the
business reputation of the Company.  The Participant shall be considered to have
been discharged for "Cause" if the Company determines, within 30 days after the
Participant's resignation, that discharge for cause was warranted.


5.
Withholding.



No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.


3

--------------------------------------------------------------------------------


 
6.           Nontransferability of Option.


This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


7.           Provisions of the Plan.


This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.


IN WITNESS WHEREOF, the Company has caused this option to be executed by its
duly authorized officer.  This option shall take effect as a sealed instrument.




IOMEGA CORPORATION






Dated:                                                                By:                                                                                          
 
 
4

--------------------------------------------------------------------------------


 
 Exhibit A—


Exercise Upon Death, Disability or Retirement of Non-Employee Director.  If the
Participant is a non-employee member of the Board of Directors (“Director”) and
ceases to be such by reason of (i) death, (ii) disability (within the meaning of
Section 22(e)(3) of the Code or any successor provision thereto) or (iii) the
Director's resignation or decision not to stand for re-election at age 55 of
older following five years of consecutive service as a Director, then the period
during which then vested, exercisable options may be exercised shall be two
years rather than three months  (but in no event after the Final Exercise
Date).  In addition, if a Director's service is terminated by reason of death or
disability, all unvested options shall automatically vest and become immediately
exercisable for said two year period following such death or disability (but not
after the tenth anniversary of the grant date).  In such case, this option may
be exercised by the Participant or by the person to whom this option is
transferred by will, by the laws of descent and distribution.  Except as
otherwise indicated by the context, the term “Participant,” as used in this
option, shall be deemed to include the estate of the Participant or any person
who acquires the right to exercise this option by bequest or inheritance or
otherwise by reason of the death of the Participant.


5

--------------------------------------------------------------------------------




PARTICIPANT'S ACCEPTANCE


The undersigned hereby accepts the option granted ____________ and agrees to the
terms and conditions thereof.  The undersigned hereby acknowledges receipt of a
copy of the Company's 2007 Stock Incentive Plan and Prospectus.


PARTICIPANT:



                                                  


Signature                                              


Print
Name:                                                                           


Address:                                                                              
                                                              






6
